Exhibit 10.44

FIRST AMENDMENT TO THE

AMEREN SUPPLEMENTAL RETIREMENT PLAN

WHEREAS, Ameren Corporation (“Ameren”) previously adopted the Ameren
Supplemental Retirement Plan (“Plan”); and

WHEREAS, Ameren previously acquired Central Illinois Light Company (“CILCO”) and
became the sponsor of the CILCO Benefit Replacement Plan (“BRP”); and

WHEREAS, Ameren reserved the right to amend the Plan and the BRP; and

WHEREAS, Ameren desires to merge the BRP into the Plan effective November 1,
2008;

NOW THEREFORE, effective November 1, 2008, the BRP is merged into the Plan, and
the Plan is amended by adding a new Schedule B as attached hereto; and

RESOLVED FURTHER, the terms of the BRP in effect prior to the merger shall
continue to apply with respect to a participant who terminated employment prior
to January 1, 2005, and the benefits of such participants shall be
“grandfathered” for purposes of Section 409A of the Internal Revenue Code of
1986, as amended.

IN WITNESS WHEREOF, this Amendment is executed as of the date below.

 

AMEREN CORPORATION

By:

  /s/ Donna K. Martin

Title:

  SVP & CHRO

Date:

  10-24-08



--------------------------------------------------------------------------------

SCHEDULE B

CILCO BENEFIT REPLACEMENT PLAN BENEFITS

Effective November 1, 2008, the CILCO BRP is merged into the Plan. An individual
who is a Participant under the CILCO BRP on such date (“CILCO Participant”)
shall become a Participant in the Plan on such date, and his or her benefits
under the Plan shall be determined in accordance with the terms of the Plan,
subject to the following provisions:

 

  •  

In lieu of the death benefits described in Section 3.3, upon the death of a
CILCO Participant before termination of employment, if he or she leaves a
surviving spouse to whom he or she had been continuously married for the
one-year period ending on the date of his or her death, his or her spouse shall
be entitled to a death benefit equal to (a) the monthly benefit which would have
been payable to the surviving spouse as a pre-retirement death benefit under the
CILCO Salaried Supplement without regard to any limitations described in
Section 2.1(a) of the Plan, minus (b) the monthly pre-retirement death benefit
actually payable to the surviving spouse under the CILCO Salaried Supplement.
Such benefit shall be paid at the time and in the form described in Section 3.3
of the Plan.

 

  •  

In addition to the forms of payment described in Section 3.4B, a CILCO
Participant may elect, in accordance with the terms of Section 3.4, to receive
his or her benefit upon termination of employment in the form of an annuity
option available under the CILCO Salaried Supplement (or its successor document)
under the Retirement Plan.